DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: “kitchen components being configured to communicate …” in claims 1 and 10, “a network layer router configured for providing …” in claim 15, and “the network appliance configured to communicate …” in claim 16.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-3, 6, 8-11, 13-14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 2014/0215065, filed in IDS) in view of Dixon et al. (US 2012/0011233) and Hoeh et al. (US 2013/0035924).
Regarding Claim 1, Fisher teaches a commercial kitchen intelligence system ([0002] This disclosure generally relates to kitchen and laundry appliances, and this disclosure more particularly relates to a multiple protocol communication system for facilitating communication between such appliances and a network) comprising:
a plurality of kitchen components coupled to a data communication network ([0004] the provision of a communication apparatus for facilitating communication between household appliances, such as kitchen and laundry appliances, and a network), at least two of the kitchen components being configured to communicate according to different protocols ([0015] appliances 10 are directed to a multiple protocol communication system for facilitating communication between the appliances and a network; FIG. 1 and FIG. 2).
	However, Fisher does not teach a network appliance coupled to the data communication network, said network appliance comprising a network appliance processor executing processor-executable instructions for brokering communications 
	In an analogous art, Dixon teaches a network appliance coupled to the data communication network ([0022] Operating as a gateway or communication interface such as interface 109 of FIG. 1), said network appliance comprising a network appliance processor executing processor-executable instructions ([0021] Computing system 200 may include a processor 201, random access memory (RAM) 203, read only memory (ROM) 205, network adapter 207, input/output adapter 209 and database 211. Processor 201 may operate to perform mathematical calculations and other processes to assist in the execution of computer executable instructions) for brokering communications among the kitchen components on the data communications network ([0022] Operating as a gateway or communication interface such as interface 109 of FIG. 1, computing system 200 may be configured to convert signals from a first protocol, e.g., protocol A, into one or more other protocols such as protocols B and C and vice versa. These signals may be converted into protocols B and C, respectively, if devices 213a and 213b are incompatible with protocol A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Dixon’s protocol conversion method with Fisher’s system so that devices are able to communicate with one another by providing interfacing capability and compatibility ([Dixon [0002]). Communication interface 109 may be compatible with all of the various protocols used 
The combination of Fisher and Dixon does not teach said instructions, when executed by the network appliance processor, establishing a virtual messaging bus to which the kitchen components are connected to broker the communications among the kitchen components.
In an analogous art, Hoeh teaches said instructions, when executed by the network appliance processor, establishing a virtual messaging bus to which the kitchen components are connected to broker the communications among the kitchen components ([0019] The virtual bus server application 18 comprises software modules or instructions to manage the routing of data messages between different applications, hardware modules, or both via one or more dynamic link library interfaces; [0017] the virtual bus server application 18 provides the necessary link to manage and route data messages between the first application program 12 and the first hardware module 36 and/or between the first application program 12 and the second hardware module 42 (or its associated second application program 38). The virtual bus server application 18 may support the first hardware module 36 operating on a different data transmission speed and protocol data bus, than the primary data bus 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hoeh’s method with Fisher’s system so that the system can support network elements (e.g., hardware) 

Regarding Claim 2, Fisher teaches the network appliance comprises an application server having the kitchen components coupled thereto via the data communication network for communicating with the kitchen components via the data communication network (Fisher [0004] the provision of a communication apparatus for facilitating communication between household appliances, such as kitchen and laundry appliances, and a network).
However, Fisher does not teach the application server including the network appliance processor for executing the processor-executable instructions for brokering communications among the kitchen components via the virtual messaging bus.
In an analogous art, Dixon teaches the application server including the network appliance processor for executing the processor-executable instructions for brokering communications among the kitchen components via the virtual messaging bus ([0021] Computing system 200 may include a processor 201, random access memory (RAM) 203, read only memory (ROM) 205, network adapter 207, input/output adapter 209 and database 211. Processor 201 may operate to perform mathematical calculations and other processes to assist in the execution of computer executable instructions; [0022] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Dixon’s method with Fisher’s system so that devices are able to communicate with one another by providing interfacing capability and compatibility ([Dixon [0002]). Communication interface 109 may be compatible with all of the various protocols used by client devices 111 and provide protocol conversion functionality so that client devices 111 may communicate with one another and with service provider network 105 without having to understand the other protocols (Dixon [0019]). Thus, a more robust and diversified kitchen system can be built with components from different providers.

Regarding Claim 3, Fisher does not teach the processor-executable instructions for brokering communications among the kitchen components comprise instructions for: executing a first virtual agent to provide an interface between a first kitchen component 
In an analogous art, Dixon teaches the processor-executable instructions for brokering communications among the kitchen components ([0021] Computing system 200 may include a processor 201, random access memory (RAM) 203, read only memory (ROM) 205, network adapter 207, input/output adapter 209 and database 211. Processor 201 may operate to perform mathematical calculations and other processes to assist in the execution of computer executable instructions; [0022] Operating as a gateway or communication interface such as interface 109 of FIG. 1, computing system 200 may be configured to convert signals from a first protocol, e.g., protocol A, into one or more other protocols such as protocols B and C and vice versa. These signals may be converted into protocols B and C, respectively, if devices 213a and 213b are incompatible with protocol A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Dixon’s method with Fisher’s system so that devices are able to communicate with one another by providing interfacing capability and compatibility ([Dixon [0002]). Communication interface 109 may be compatible with all of the various protocols used by client devices 111 and provide protocol conversion functionality so that client devices 111 may communicate with one another and with service provider network 105 without having to understand 
However, the combination of Fisher and Dixon does not teach instructions for: executing a first virtual agent to provide an interface between a first kitchen component communicating according to a first protocol and the virtual messaging bus; and executing a second virtual agent to provide an interface between a second kitchen component communicating according to a second protocol different than the first protocol and the virtual messaging bus.
In an analogous art, Hoeh teaches instructions for: executing a first virtual agent to provide an interface between a first kitchen component communicating according to a first protocol and the virtual messaging bus; and executing a second virtual agent to provide an interface between a second kitchen component communicating according to a second protocol different than the first protocol and the virtual messaging bus ([0019] The virtual bus server application 18 comprises software modules or instructions (i.e., virtual agent) to manage the routing of data messages between different applications, hardware modules, or both via one or more dynamic link library interfaces; [0017] the virtual bus server application 18 provides the necessary link to manage and route data messages between the first application program 12 and the first hardware module 36 and/or between the first application program 12 and the second hardware module 42 (or its associated second application program 38). The virtual bus server application 18 may support the first hardware module 36 operating on a different data transmission speed and protocol data bus, than the primary data bus 16).


Regarding Claim 6, Fisher does not teach a non-transitory computer-readable medium having the processor-executable instructions for brokering communications among the kitchen components stored thereon.
In an analogous art, Dixon teaches a non-transitory computer-readable medium having the processor-executable instructions for brokering communications among the kitchen components stored thereon ([0021] Computing system 200 may include a processor 201, random access memory (RAM) 203, read only memory (ROM) 205, network adapter 207, input/output adapter 209 and database 211. Processor 201 may operate to perform mathematical calculations and other processes to assist in the execution of computer executable instructions; [0042] The methods and features recited herein may further be implemented through any number of computer readable media (e.g., memory) that are able to store computer readable instructions).


Regarding Claim 8, the combination of Fisher, Dixon and Hoeh, specifically Fisher teaches the kitchen components comprise one or more of the following: a product holding unit, a fryer, a microwave, a grill, a dough conditioning cabinet, or an oven ([0011] The kitchen appliance(s) may be one or more of an oven, stove, range, warmer, toaster, microwave oven, dishwasher, refrigerator, freezer, icemaker, and coffee maker).

Regarding Claim 9, the combination of Fisher, Dixon and Hoeh, specifically Fisher teaches the network appliance comprises a network switch having a plurality of ports, at least two of the ports having the kitchen components connected thereto via the 

Regarding Claim 10, Fisher teaches a network appliance for use in a commercial kitchen ([0002] This disclosure generally relates to kitchen and laundry appliances, and this disclosure more particularly relates to a multiple protocol communication system for facilitating communication between such appliances and a network) comprising:
a network switch having a plurality of ports ([0015] Examples of suitable interfaces may include, but are not limited to, universal serial bus (USB) ports, serial ports and parallel ports), at least two of the ports having kitchen components connected thereto via a data communication network ([0004] the provision of a communication apparatus for facilitating communication between household appliances, such as kitchen and laundry appliances, and a network), the kitchen components being configured to communicate according to different protocols ([0015] appliances 10 are directed to a multiple protocol communication system for facilitating communication between the appliances and a network; FIG. 1 and FIG. 2).
However, Fisher does not teach an application server coupled to the switch for communicating with the kitchen components via the data communication network, the application server executing processor-executable instructions for brokering communications among the kitchen components.
In an analogous art, Dixon teaches an application server coupled to the switch for communicating with the kitchen components via the data communication network ([0022] Operating as a gateway or communication interface such as interface 109 of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Dixon’s protocol conversion method with Fisher’s system so that devices are able to communicate with one another by providing interfacing capability and compatibility ([Dixon [0002]). Communication interface 109 may be compatible with all of the various protocols used by client devices 111 and provide protocol conversion functionality so that client devices 111 may communicate with one another and with service provider network 105 without 
The combination of Fisher and Dixon does not teach said instructions, when executed by the application server, establishing a virtual messaging bus to which the kitchen components are connected to broker the communications among the kitchen components.
In an analogous art, Hoeh teaches said instructions, when executed by the application server, establishing a virtual messaging bus to which the kitchen components are connected to broker the communications among the kitchen components ([0019] The virtual bus server application 18 comprises software modules or instructions to manage the routing of data messages between different applications, hardware modules, or both via one or more dynamic link library interfaces; [0017] the virtual bus server application 18 provides the necessary link to manage and route data messages between the first application program 12 and the first hardware module 36 and/or between the first application program 12 and the second hardware module 42 (or its associated second application program 38). The virtual bus server application 18 may support the first hardware module 36 operating on a different data transmission speed and protocol data bus, than the primary data bus 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hoeh’s method with Fisher’s system so that the system can support network elements (e.g., hardware) without using a custom dynamic link library or a dynamic link library that contains opaque or proprietary code from another supplier. In addition, there is a need for a 

Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in Claim 3.

Regarding Claim 13, Fisher does not teach one or more network connections coupled to the network switch for connecting the kitchen components to the virtual messaging bus established by the application server.
In an analogous art, Dixon teaches one or more network connections coupled to the network switch for connecting the kitchen components to the virtual messaging bus established by the application server ([0030] Upon determining the action to be taken and the devices associated with those actions, the device management system may generate an appropriate instruction or message in step 330. The message and/or instructions may then be transmitted to an intended recipient device in step 335. The instruction or message may initially be formatted according to a protocol compatible with the device management system and in some instances).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Dixon’s method with Fisher’s system so that a more flexible message format and structure can be implemented during the communications between the kitchen components. Thus, a 

Regarding Claim 14, the combination of Fisher, Dixon and Hoeh, specifically Fisher teaches the network connections are configured to physically connect the kitchen components to the network switch via a local area network ([0016] Whereas the communication adapters 18 may be characterized as being part of, or otherwise closely associated with, the respective appliances 10, at the same time the communication adapters may also be characterized as being part of a local area network 20 whether configured for wired or wireless communication. In accordance with one aspect of the present disclosure, the local area network 20 may further includes at least one router 22 (e.g., an intermediate communication apparatus) for communicating with the communication adapters 18).

Regarding Claim 25, the combination of Fisher, Dixon and Hoeh, specifically Fisher teaches the plurality of kitchen components and the network appliance are located at a commercial food preparation establishment, and wherein the data communication network is a local data communication network of the food preparation establishment, the plurality of kitchen components and the network appliance being locally connected to the local data communication network ([0018] Whereas only a single local area network 20/router 22 and two appliances 10 are shown in FIG. 1, other aspects of the communication system may include numerous of the local area networks 20/numerous of the routers 22/numerous of the appliances 10 (see, e.g., FIG. 2). Each .

Claims 4, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher in view of Dixon et al., Hoeh et al. and Azulai (US 2008/0133646).
Regarding Claim 4, the combination of Fisher, Dixon and Hoeh does not teach the first and second virtual agents establish a publish/subscribe messaging pattern therebetween on the virtual messaging bus.
In an analogous art, Azulai teaches the first and second virtual agents establish a publish/subscribe messaging pattern therebetween on the virtual messaging bus ([0012] MOM architectures also support asynchronous message delivery, and the ability of applications (components) in a network to subscribe to messages and to publish messages; [0036] a smart publish/subscribe function, which more easily enables agents to provide information related to published information and/or to information to which the agent wishes to subscribe).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Azulai’s method with 

Regarding Claim 5, the combination of Fisher, Dixon and Hoeh does not teach the first and second virtual agents establish a message queue paradigm therebetween on the virtual messaging bus.
In an analogous art, Azulai teaches the first and second virtual agents establish a message queue paradigm therebetween on the virtual messaging bus ([0061] A distributed queue manager 250 is optionally and preferably provided for managing messages and/or information (optionally including portions of messages) that are distributed between a plurality of agents 100; [0210] The core logic also places the message in the queue at the outgoing message logic, which prioritizes the message within the queue as previously described).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Azulai’s method with Fisher’s system so that messages for the destination components will can always be processed, and components with different processing speeds can be integrated. Therefore, a more diversified system can be built.

Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in Claim 4.

s 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher in view of Dixon et al., Hoeh et al. and Mobini (US 2015/0149365).
Regarding Claim 7, the combination of Fisher, Dixon and Hoeh does not teach one or more point-of-sale terminals coupled to the data communications network, said point-of-sale terminals communicating with one or more of the kitchen components via the network appliance.
In an analogous art, Mobini teaches one or more point-of-sale terminals coupled to the data communications network, said point-of-sale terminals communicating with one or more of the kitchen components via the network appliance ([0043] lines 9-15, examples of merchant systems include, but are not limited to, a point of sale system (POS), … A merchant system further may include one or more additional data processing systems, e.g., back-end servers, coupled to the POS, kiosk, or the like, via a communication channel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Mobini’s POS with Fisher’s system so that the payment card utilizes the merchant system as an intermediary to communicate with one or more other networked systems thereby taking advantage of any network adapters that may be included within the merchant system, but not included in the payment card itself (Mobini [0037]). Moreover, an integrated system with POS can further optimize the inventory flow and operation s within the intelligent kitchen system.


In an analogous art, Mobini teaches a network layer router configured for providing Payment Card Industry (PCI) compliant secure communications ([0036] line 16, payment card interface) between one or more point-of-sale terminals and the application server ([0043] lines 9-15, examples of merchant systems include, but are not limited to, a point of sale system (POS), … A merchant system further may include one or more additional data processing systems, e.g., back-end servers, coupled to the POS, kiosk, or the like, via a communication channel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Mobini’s POS with Fisher’s system so that the payment card utilizes the merchant system as an intermediary to communicate with one or more other networked systems thereby taking advantage of any network adapters that may be included within the merchant system, but not included in the payment card itself (Mobini [0037]). Moreover, an integrated system with POS can further optimize the inventory flow and operation s within the intelligent kitchen system.

Claims 16-19, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher in view of Walter et al. (US 2015/0195252).

a first commercial kitchen food preparation apparatus ([0015] appliances 10) comprising a network appliance onboard the first commercial kitchen food preparation apparatus ([0015] The communication adapter 18, or at least a substantial portion thereof; may be contained within the appliance's housing 13), the network appliance configured to communicate with the remote portal ([0021] the appropriate manufacturer and/or service center site 30) for the first commercial kitchen food preparation apparatus ([0004] the provision of a communication apparatus for facilitating communication between household appliances, such as kitchen and laundry appliances, and a network; [0021] determine and identify the appropriate destination in the network and transport protocol associated therewith. A transmitter device 22c associated with the router 22 and configured to be in communication with the processor device 22b thereof is then configured to transmit the communication data in the appropriate format (i.e., with respect to the payload) to the appropriate manufacturer and/or service center site 30 associated with the identified destination); and

	However, Fisher does not teach said network appliance comprising a network appliance processor executing instructions for establishing a virtual private network connection with the remote portal over the Internet for permitting bi-directional communication between the network appliance and the remote portal; and communication with the remote portal via the virtual private network connection established by the network appliance onboard the first commercial kitchen food preparation apparatus.
	In an analogous art, Walter teaches said network appliance comprising a network appliance processor executing instructions for establishing a virtual private network connection with the remote portal over the Internet for permitting bi-directional communication between the network appliance and the remote portal ([0046] a portal (e.g., a central portal, such as a Global Protect portal provided by Palo Alto Networks, Inc.) provides a root certificate authority (CA) function for implementing a PKI based 
communication with the remote portal via the virtual private network connection established by the network appliance onboard the first commercial kitchen food preparation apparatus ([0046] a portal (e.g., a central portal, such as a Global Protect portal provided by Palo Alto Networks, Inc.) provides a root certificate authority (CA) function for implementing a PKI based secure network communication architecture for a plurality of gateways or satellites (e.g., computing/networking devices, such as security appliances or other networking devices that include VPN client functionality) using secure communication channels).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Walter’s method with Fisher’s system so that remote access can be authenticated and the system can make use of encryption techniques to prevent disclosure of private information. VPNs can thereby provide for secure communications and confidential data communications such that even if traffic is sniffed, an attacker would only see encrypted data that he/she cannot understand. VPN communications also allow for message integrity to detect any instances of transmitted messages having been tampered with or otherwise compromised (Walter [0021]).


	In an analogous art, Walter teaches the network appliance comprises a non-transitory computer-readable medium having the processor-executable instructions for establishing the VPN connection stored thereon ([0015] including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions; ([0046] a portal (e.g., a central portal, such as a Global Protect portal provided by Palo Alto Networks, Inc.) provides a root certificate authority (CA) function for implementing a PKI based secure network communication architecture for a plurality of gateways or satellites (e.g., computing/networking devices, such as security appliances or other networking devices that include VPN client functionality) using secure communication channels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Walter’s method with Fisher’s system so that the system can be more secured because of the VPN connections established among the kitchen components.

Regarding Claim 18, Fisher teaches at least one commercial kitchen component (Fisher [0015] appliances 10).
	However, Fisher does not teach wherein the system further comprises a network switch having at least one port, the at least one port having the at least one commercial 
	In an analogous art, Walter teaches wherein the system further comprises a network switch having at least one port, the at least one port having the at least one commercial kitchen component connected thereto via a data communication network for selectively permitting communication between the remote portal and the at least one commercial kitchen component via the VPN connection (Walter [0046] a local administrator can enter the portal address locally at the satellite device as part of the initial set-up; Walter [0047] a local administrator (e.g., an IT, network, or security admin) can log-in remotely to the portal to configure the new satellite device (e.g., logging in using admin username/password credentials and/or other user identity verification techniques). The local admin can then configure the portal to recognize the serial number of the new satellite device and configure which other gateways/satellites that this new satellite device should attempt to connect to).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Walter’s method with Fisher’s system so that the system can be more secured because of the VPN connections established among the kitchen components.

Regarding Claim 19, the combination of Fisher and Walter, specifically Fisher teaches the first commercial kitchen food preparation apparatus includes the network 

Regarding Claim 21, Fisher does not teach the instructions for establishing a virtual private network connection include instructions for sending an initial signal from the network appliance to the remote portal in order to initiate the establishment of the virtual private network connection between the network appliance and the remote portal.
In an analogous art, Walter teaches the instructions for establishing a virtual private network connection include instructions for sending an initial signal from the network appliance to the remote portal in order to initiate the establishment of the virtual private network connection between the network appliance and the remote portal ([0046] upon boot-up of a satellite device 102, the satellite device 102 attempts to connect to the portal 106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Walter’s method with Fisher’s system so that a better coordinated and controlled system can be built because the connections to the portals can be initiated by the administrator. Furthermore, selectively connecting with portals with priorities becomes possible.

Regarding Claim 23, Fisher does not teach the instructions for sending the initial signal from the network appliance to the remote portal include instructions for automatically sending the initial signal from the network appliance to the remote portal when the network appliance is connected to the Internet.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Walter’s method with Fisher’s system so that a better coordinated and controlled system can be built because the connections to the portals can be initiated by the administrator. Furthermore, selectively connecting with portals with priorities becomes possible.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher in view of Walter et al. and Dixon et al.
Regarding Claim 20, the combination of Fisher and Walter does not teach the first commercial kitchen food preparation apparatus comprises a non-transitory computer-readable medium storing processor-executable instructions for, when executed by the network appliance processor, brokering communications among commercial kitchen components in communication with the network appliance processor via the data communication network.
In an analogous art, Dixon teaches the first commercial kitchen food preparation apparatus comprises a non-transitory computer-readable medium storing processor-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Dixon’s protocol conversion method with Fisher’s system so that devices are able to communicate with one another by providing interfacing capability and compatibility ([Dixon [0002]). Communication interface 109 may be compatible with all of the various protocols used by client devices 111 and provide protocol conversion functionality so that client devices 111 may communicate with one another and with service provider network 105 without having to understand the other protocols (Dixon [0019]). Thus, a more robust and diversified kitchen system can be built with components from different providers.

24 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher in view of Dixon et al., Hoeh et al. and Read (US 2004/0028035).
	Regarding Claim 24, the combination of Fisher and Dixon does not teach the processor-executable instructions for brokering communications among the kitchen components comprise instructions for the first and second virtual agents to communicate via the virtual messaging bus according to an agnostic protocol.
	In an analogous art, Hoeh teaches the processor-executable instructions for brokering communications among the kitchen components comprise instructions for the first and second virtual agents to communicate via the virtual messaging bus ([0019] The virtual bus server application 18 comprises software modules or instructions (i.e., virtual agent) to manage the routing of data messages between different applications, hardware modules, or both via one or more dynamic link library interfaces; [0017] the virtual bus server application 18 provides the necessary link to manage and route data messages between the first application program 12 and the first hardware module 36 and/or between the first application program 12 and the second hardware module 42 (or its associated second application program 38). The virtual bus server application 18 may support the first hardware module 36 operating on a different data transmission speed and protocol data bus, than the primary data bus 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hoeh’s method with Fisher’s system so that the system can support network elements (e.g., hardware) without using a custom dynamic link library or a dynamic link library that contains opaque or proprietary code from another supplier. In addition, there is a need for a 
The combination of Fisher, Dixon and Hoeh does not teach communicate according to agnostic protocol.
In an analogous art, Read teaches communicate according to agnostic protocol ([0127] The proxy interface agent 11 may operate in one of a number of modes depending on operational requirements. Principally it can be either protocol agnostic or protocol aware).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Read’s method with Fisher’s system so that the most flexible operating mode can be achieved because it allows terminals employing new protocols to be added to the private network without upgrading the proxy interface agents (Read [0127]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645.  The examiner can normally be reached on M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413